        Case: 3:19-cv-00607-jdp Document #: 72 Filed: 05/03/21 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 ROOSEVELT WILLIAMS,

                             Plaintiff,
        v.                                                       OPINION and ORDER

 RANDALL S. BOUZEK, KYLE DEMERS,                                      19-cv-607-jdp
 and CORRECTIONAL OFFICER DREHMEL,

                             Defendants.


       Plaintiff Roosevelt Williams, appearing pro se, is a prisoner at Waupun Correctional

Institution. Williams alleges that defendant correctional officers blocked his prescribed ice

treatment for gout several times from June to December 2018. He brings claims under the

Eighth Amendment to the United States Constitution. Both defendants and Williams have

filed motions for summary judgment. I will grant defendants’ motion and deny Williams’s

motion because Williams fails to show that any of the defendants harmed him or acted with

conscious disregard toward his gout treatment.



                                 PRELIMINARY MATTERS

       I begin with two preliminary motions.

       Williams has filed a motion to compel discovery of defendants’ personnel files and

inmate grievances against them. Dkt. 50. Defendants say that Williams did not attempt to

confer with them before filing his motion, which would usually be reason to deny it. Regardless

whether Williams conferred with defendants, there is no reason to think that the extremely

broad requests he made are relevant to his claims or proportionate to the needs of this case,

which is about several denials of medical ice. The parties already have the relevant grievance
          Case: 3:19-cv-00607-jdp Document #: 72 Filed: 05/03/21 Page 2 of 9




records directly about the incidents at issue here. In his reply, Williams states that information

about defendants being disciplined for false statements would be useful to impeach defendants’

credibility. But he doesn’t need that type of evidence for summary judgment—I will resolve all

factual disputes in the non-moving party’s favor without resorting to credibility

determinations. And because I will be granting summary judgment to defendants and

dismissing the case, Williams won’t need this information for trial. I will deny his motion to

compel.

       Williams has also filed a motion asking the court to issue subpoenas (1) for two DOC

employees whom he says would corroborate his version of one of the denials of medical ice;

and (2) for the prison’s video footage of each event. Dkt. 67. Williams says that this evidence

would support his proposed facts in support of his summary judgment motion, but if he means

to subpoena this evidence to support his summary judgment materials, he filed his motion far

too late for evidence produced from his proposed subpoenas to be included in the summary

judgment briefing. And I need not consider the requests as they pertain to a trial because I am

granting summary judgment to defendants. So I will deny his motion.



                                    UNDISPUTED FACTS

       The following facts are undisputed except where noted.

       Plaintiff Roosevelt Williams is a prisoner at Waupun Correctional Institution (WCI).

During the events of this case, defendants all worked at WCI: Robert Drehmel and Randall

Bouzek were correctional sergeants and Kyle Demers was a correctional officer.

       Williams has been diagnosed with gout, a condition causing painful inflammation of

his joints. Doctors prescribed him allopurinol to decrease his uric acid level, chlorthalidone to


                                                2
          Case: 3:19-cv-00607-jdp Document #: 72 Filed: 05/03/21 Page 3 of 9




treat the high blood pressure that often accompanies gout, Tylenol and ibuprofen to treat

inflammation and pain, a medical assignment to a lower bunk so that he would not have to

climb to a top bunk, and “medical ice” to help with pain, inflammation, and fluid buildup.

         In March 2018, Williams received a one-year restriction for medical ice with Latin

abbreviations “TID prn,” meaning three times a day, as needed.1 Dkt. 45-1, at 3. Williams

attempts to dispute this, saying that he was prescribed ice to be used four times a day, but he

does not dispute the prescriber’s note’s accuracy and he admits that he does not know what

the Latin abbreviations on the record mean.

         Inmates could obtain ice during four “medication pass” times each day—a.m., noon,

p.m., and bedtime. The parties dispute whether Williams was allowed to retrieve the ice

himself. Defendants say that the prison handbook prohibited inmates in Williams’s unit from

personally going to retrieve ice, although defendant Bouzek would still let inmates do so. But

defendants do not submit the handbook. Williams says that prisoners were allowed to get ice

themselves, and he provides an institution complaint examiner’s decision on one of his

grievances stating that inmates could get the ice themselves. See 53-5, at 1 (“Inmates are

allowed . . . to get their medical ice when cell doors are opened and inmates come out for

medication”). So I will assume for purposes of summary judgment that inmates were ordinarily

allowed to get ice themselves during medication pass. It is undisputed that there was a second

way for inmates to get medical ice: they could ask inmate “tier tenders” to retrieve ice for them.

Under either method, ice would have to be filled using special bags marked for medical-ice use.

Prison staff used those bags to avoid inmates taking too much ice.




1
    See https://medlineplus.gov/appendixb.html (listing common medical abbreviations).


                                                3
        Case: 3:19-cv-00607-jdp Document #: 72 Filed: 05/03/21 Page 4 of 9




       On June 20, 2018, defendant Drehmel conducted a search of Williams’s cell and

confiscated a foot basin, an item Williams did not have a medical restriction for. Williams was

granted a restriction for a foot basin the day after Drehmel confiscated it.

       On October 18, 2018, defendant Bouzek refused to permit Williams to retrieve medical

ice for himself during the morning medication pass. Bouzek says that this was because Williams

was holding a bag unapproved for medical ice, larger than the approved bags. Williams denies

this; he says that he was holding one of the special medical-ice bags.

       On December 21, 2018, during the morning medication pass, defendant Demers saw

Williams at the ice machine attempting to retrieve medical ice. Demers ordered him back to

his cell, telling him that it was the tier tender’s job to get inmates ice. On this date, Williams

was wearing a surgical boot that I take him to be saying that he wears during gout flare-ups.

On December 27, 2018, during the morning medication pass, Demers again saw Williams

trying to get his medical ice; Demers ordered him back to his cell without the ice.

       I will discuss additional facts as they become relevant to the analysis.



                                           ANALYSIS

       Williams contends that defendants violated the Eighth Amendment by restricting his

access to medical ice on four occasions between June and December 2018:

                  •   On June 20, 2018, Drehmel confiscated Williams’s foot
                      basin.

                  •   On October 18, 2018, Bouzek ordered Williams to go to
                      his cell without Williams first getting medical ice.

                  •   On December 21, 2018, Demers told Williams to get back
                      to his cell instead of Williams getting his medical ice.




                                                4
        Case: 3:19-cv-00607-jdp Document #: 72 Filed: 05/03/21 Page 5 of 9




                   •   On December 27, 2018, Demers told Williams to get back
                       to his cell instead of Williams getting his medical ice.

       The Eighth Amendment prohibits prison officials from acting with conscious disregard

toward prisoners’ serious medical needs. Estelle v. Gamble, 429 U.S. 97, 103–04 (1976). A

“serious medical need” is a condition that a doctor has recognized as needing treatment or one

for which the necessity of treatment would be obvious to a lay person. Johnson v. Snyder, 444

F.3d 579, 584–85 (7th Cir. 2006). A medical need is serious if it is life-threatening, carries

risks of permanent serious impairment if left untreated, results in needless pain and suffering,

significantly affects an individual’s daily activities, Gutierrez v. Peters, 111 F.3d 1364, 1371–73

(7th Cir. 1997), or otherwise subjects the prisoner to a substantial risk of serious harm, Farmer

v. Brennan, 511 U.S. 825, 847 (1994).

       A defendant “consciously disregards” an inmate’s need when the defendant knows of

and disregards “an excessive risk to an inmate’s health or safety; the official must both be aware

of the facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Snipes v. Detella, 95 F.3d 586, 590 (7th Cir. 1996).

However, inadvertent error, negligence, gross negligence, and ordinary malpractice are not cruel

and unusual punishment within the meaning of the Eighth Amendment. Vance v. Peters, 97

F.3d 987, 992 (7th Cir. 1996). Williams alleges that defendants stopped him from obtaining

his doctor-prescribed ice. Interfering with a doctor’s prescription is one way that a non-medical

official can violate the Eighth Amendment in the medical care context. Rodriguez v. Plymouth

Ambulance Serv., 577 F.3d 816, 829 (7th Cir. 2009).

       As I stated in Williams’s other recent cases about medical ice for gout, Williams v.

Anderson, No. 17-cv-304-jdp, 2019 WL 6530048, at *4 (W.D. Wis. Dec. 4, 2019), and

Williams v. Carl, No. 16-cv-584-jdp, 2020 WL 1505636, at *4 (W.D. Wis. Mar. 30, 2020),

                                                5
        Case: 3:19-cv-00607-jdp Document #: 72 Filed: 05/03/21 Page 6 of 9




gout itself almost certainly is a serious medical need, but the relevant question is whether

Williams’s symptoms at the time of the deprivations were serious enough that the deprivation

of treatment could violate the Eighth Amendment. And Williams can’t prevail on his claims

unless he shows that defendants’ actions caused him harm. Lord v. Beahm, 952 F.3d 902, 905

(7th Cir. 2020).

       Williams’s first claim is against defendant Drehmel for confiscating his foot basin on

June 20, 2018. The parties do not dispute that Drehmel confiscated the basin. In screening

Williams’s claims, I took Williams to be alleging that he used to the basin with his medical ice.

Williams now says that in February 2018 his doctor at his previous institution gave him a foot

basin for Epsom salt treatment. But no matter what type of gout treatment Williams used the

basin for, he fails to show that Drehmel disregarded his medical problem by taking it.

       Drehmel says that he confiscated the basin because Williams did not have a medical

restriction for it. Williams does not adequately dispute this. He states that he doesn’t know

whether the doctor noted the basin in his medical records, and he doesn’t provide medical

records showing that the basin was prescribed to him. Rather, the prescriber records provided

by defendants do not include a prescription for a foot basin until the day after Drehmel

confiscated Williams’s basin. A basin was then prescribed to him for one year. Dkt. 45-1, at 2.

       The fact that officials prescribed a basin to Williams so quickly after Drehmel

confiscated it suggests that staff realized that Williams’s doctor or another official made a

mistake by failing to record the original prescription. But that doesn’t support an Eighth

Amendment claim that Drehmel consciously disregarded Williams’s medical needs by

interfering with a prescription: there wasn’t a prescription or restriction listed in the records at

the time Drehmel confiscated the basin. Without Williams being assigned a restriction for the


                                                 6
        Case: 3:19-cv-00607-jdp Document #: 72 Filed: 05/03/21 Page 7 of 9




basin, Drehmel was free to enforce property or medical-restriction regulations aimed at

maintaining security and order at the prison. Williams, 2019 WL 6530048, at *4 (prison staff

did not violate Eighth Amendment by canceling Williams’s ice based on belief that he was

abusing medical-ice procedures). And there’s no indication that Drehmel’s stated reason for

confiscating the basin was a pretext for any improper motive. So I will grant defendants’

summary judgment motion and deny Williams’s summary judgment motion on this claim.

       Williams’s remaining three claims are about three instances in which defendants would

not let him get medical ice himself: Bouzek stopped him during the morning medication pass

on October 18, 2018, and Demers stopped him during the morning medication passes on

December 21 and December 27, 2018. Williams says only conclusorily that this caused him

pain and inflammation. But he doesn't provide any medical evidence supporting his assertion

about inflammation, and he doesn't plausibly explain how missing a handful of icing sessions

could harm him in that way. Williams doesn’t explain how much pain he suffered or for how

long, whether he used his prescribed pain medications, and he doesn’t say that defendants

restricted him from using inmate “tier tenders” to get ice for him or that he was ultimately kept

from obtaining medical ice the maximum three times a day allowed under his restriction.

       His assertions that he was blocked from getting ice himself three times over about a

two-month period is not nearly enough to show that any of the defendants harmed him, or

that they knew that they were harming him, which is necessary to prove an Eighth Amendment

conscious-disregard claim. Williams argues that defendants’ ill intent can be shown from the

fact that they have been sued multiple times by prisoners. But under Rule 404 of the Federal

Rules of Evidence, other alleged bad acts by defendants would be inadmissible to show that




                                               7
        Case: 3:19-cv-00607-jdp Document #: 72 Filed: 05/03/21 Page 8 of 9




they have a propensity to behave in a certain way. So I won’t consider other lawsuits against

them.

        Courts often observe that summary judgment requires the party with the burden of

proof to “put up or shut up,” pointing to evidence from which a reasonable jury could find in

its favor of each element of its claim. See, e.g., Beardsall v. CVS Pharmacy, Inc., 953 F.3d 969,

973 (7th Cir. 2020). Because Williams fails in his burden to show that he was harmed by

defendants’ alleged actions or that they consciously disregarded his problem, I will grant

summary judgment to defendants on these claims and I will deny Williams’s cross-motion for

summary judgment on these claims. Because I am granting summary judgment to defendants

on all of Williams’s claims, the entire case will be dismissed.2




2
 Defendants also contend that they are entitled to qualified immunity on Williams’s claims.
Because I am dismissing Williams’s claims on the merits, I need not consider defendants’
qualified immunity argument.


                                                8
Case: 3:19-cv-00607-jdp Document #: 72 Filed: 05/03/21 Page 9 of 9




                                    ORDER

IT IS ORDERED that:

1. Plaintiff Roosevelt Williams’s motion to compel discovery, Dkt. 50, is DENIED.

2. Plaintiff’s motion for issuance of subpoenas, Dkt. 67, is DENIED.

3. Plaintiff’s motion for summary judgment, Dkt. 58, is DENIED.

4. Defendants’ motion for summary judgment, Dkt. 39, is GRANTED.

5. The clerk of court is directed to enter judgment accordingly and close this case.

Entered May 3, 2021.

                                    BY THE COURT:
                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       9
